Case 16-21946        Doc 31     Filed 12/10/18     Entered 12/10/18 16:16:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 21946
         Leabua Feggins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/07/2016.

         2) The plan was confirmed on 08/25/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/07/2016, 02/17/2017.

         5) The case was Dismissed on 09/06/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-21946             Doc 31         Filed 12/10/18      Entered 12/10/18 16:16:09                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $3,680.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $3,680.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,520.96
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $159.04
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,680.00

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for       Unsecured           0.00        911.79           911.79           0.00       0.00
 Bally Total Fitness                       Unsecured      1,000.00            NA               NA            0.00       0.00
 Child Support Enforcement                 Priority            0.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,876.60       7,876.80         7,876.80           0.00       0.00
 Commonwealth Edison Company               Unsecured         300.00           NA               NA            0.00       0.00
 Credit Management Lp                      Unsecured         496.00           NA               NA            0.00       0.00
 Creditors Discount & Audit Company        Unsecured         590.00           NA               NA            0.00       0.00
 Enhanced Recovery                         Unsecured      1,386.00            NA               NA            0.00       0.00
 EOS CCA                                   Unsecured         300.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Illinois Dept of Human Services           Unsecured           0.00      5,630.66         5,630.66           0.00       0.00
 Midland Funding                           Unsecured         200.00           NA               NA            0.00       0.00
 Peoples Energy Corp                       Unsecured         300.00        211.40           211.40           0.00       0.00
 Verizon wireless                          Unsecured         500.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-21946        Doc 31      Filed 12/10/18     Entered 12/10/18 16:16:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,630.65               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,680.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,680.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
